Citation Nr: 0802826	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

2.  Entitlement to an initial compensable evaluation for 
muscular degeneration, left thigh.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty for a period of 20 years 
which ended in May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Washington, District of Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his service connection claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in her possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements applied to all 
elements of a claim.  It was noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the increased rating claims are provided.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, in April 2004, approximately one month prior to 
his separation from service, the veteran was afforded VA 
neurological and general medical examinations.  The Board 
observes that neither examiner indicated that they had access 
to the veteran's medical records; it appears that both 
examiners expressed their opinions based on the veteran's 
recitation of his medical history.  In Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that 
the duty to assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."

No X-ray of the spine was conducted in conjunction with 
either VA exam, and the neurologist suggested that a femoral 
nerve conduction study with stimulation above and below the 
knee should be performed of the left peroneal nerve.  
Additionally, the neurologist suggested that an EMG be 
performed of the left lower extremity.

There is no evidence that the suggested tests were performed.  
Also, the  Board recognizes that the last VA examination was 
conducted four years ago.  Consequently, the Board finds 
additional development is required prior to appellate review.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
are fully complied with and satisfied.  
This notice should include an explanation 
as to the information or evidence needed 
to establish an increased initial 
evaluation and effective date for the 
claims on appeal.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his lower back pain and left 
thigh disorder since 2004.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be scheduled for 
appropriate VA orthopedic and neurological 
examinations for lumbosacral strain and left 
thigh disorder.  All indicated tests and 
studies are to be performed.  These studies 
should include an X-ray of the lumbar spine, 
and if the veteran is agreeable, femoral 
nerve conduction studies with stimulation 
above and below the knee of the left 
peroneal nerve, and an EMG of the left lower 
extremity.  

Prior to the examinations, the claims folder 
must be made available to the physician(s) 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician(s).  Additionally, the 
physician(s) should obtain a comprehensive 
medical, social, and industrial history from 
the veteran.  The examiner(s) should 
identify and describe in detail all 
residuals attributable to lumbosacral 
strain.  The physician should conduct range 
of motion testing of the lumbar spine.  It 
should be indicated whether any limitation 
of motion approximates either favorable or 
unfavorable ankylosis of the thoracolumbar 
spine.  Any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and the examiner is to 
indicate whether there is likely to be 
additional range of motion loss due to any 
of the following: (1) pain on use, including 
during flare- ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The physician(s) should comment on how the 
veteran's service-connected disabilities 
affect his ability to work and perform 
activities of daily living.  All opinions 
should be provided based on the results of 
examinations, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination reports.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations. If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




